     Case 19-34054-sgj11 Doc 1796-17 Filed 01/22/21              Entered 01/22/21 16:43:17    Page 1 of 2




Subject:                       Highland senior employee claims
Location:                      866-384-6555,,12122945318

Start:
End:
                               Wed 12/2/2020 1:00 PM
                               Wed 12/2/2020 1:30 PM
                                                                                                  SE17
Recurrence:                    (none)

Meeting Status:                Not yet responded

Organizer:                     Neier, David



IPhone:866-384-6555,,12122945318

US Dial-in: 1-866-384-6555
Access Code: 1-212-294-5318#

David Neier
Winston & Strawn LLP
200 Park Avenue
New York, NY 10166-4193
(212) 294-5318
dneier@winston.com<mailto:dneier@winston.com>




 ________________________________

The contents of this message may be privileged and confidential. If this message has been received in error,
please delete it without reading it. Your receipt of this message is not intended to waive any applicable
privilege. Please do not disseminate this message without the permission of the author. Any tax advice
contained in this email was not intended to be used, and cannot be used, by you (or any other taxpayer) to
avoid penalties under applicable tax laws and regulations.




                                                       1
Case 19-34054-sgj11 Doc 1796-17 Filed 01/22/21   Entered 01/22/21 16:43:17   Page 2 of 2
